       Case 1:21-cv-01229-JPB Document 8 Filed 04/06/21 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

THE NEW GEORGIA PROJECT,             )
et al.,                              )
                                     )
      Plaintiffs,                    )
                                     )      Civil Action File
v.                                   )
                                     )      No. 1:21-cv-01229-JPB
BRAD RAFFENSPERGER, in his           )
official Capacity as Secretary of    )
State of Georgia, et al.,            )
                                     )
      Defendants.

               NOTICE OF APPEARANCE OF COUNSEL

      COMES NOW Bryan P. Tyson, of the law firm Taylor English Duma

LLP, 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339, and hereby

enters his appearance as counsel for Defendants Brad Raffensperger, in his

official capacity as Secretary of State of Georgia, and State Election Board

members Rebecca Sullivan, David Worley, Matthew Mashburn, and Anh Le

in the above-captioned matter. Copies of all further pleadings, orders, and

notices should be sent to him at the address below.


                      [SIGNATURE ON NEXT PAGE]
 Case 1:21-cv-01229-JPB Document 8 Filed 04/06/21 Page 2 of 3




This 6th day of April, 2021.


                               /s/ Bryan P. Tyson
                               Bryan P. Tyson
                               Georgia Bar No. 515411
                               btyson@taylorenglish.com
                               TAYLOR ENGLISH DUMA LLP
                               1600 Parkwood Circle, Suite 200
                               Atlanta, Georgia 30339
                               770.434.6868 (telephone)

                               Attorney for Defendants




                                 2
        Case 1:21-cv-01229-JPB Document 8 Filed 04/06/21 Page 3 of 3




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned certifies that the foregoing

Notice of Appearance of Counsel has been prepared in Century Schoolbook

13, a font and type selection approved by the Court in L.R. 5.1(B).

                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson
